Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending for examination. Claims 1, 10, and 15 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
 
Response to Amendment
The office action is responsive to the amendments filed on 01/29/2021. As directed by the amendments, claims 1, 3, 5, 7-8, 10, 12, and 14-15 are amended.

Response to Arguments
Applicant's arguments regarding the 35 USC 103 rejection have been fully considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 10-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 20150347896, hereinafter "Roy") in view of Qureshi et al.("CMOS Interface Circuits for Reading and Writing Memristor Crossbar Array", hereinafter "Qureshi").

Regarding Claim 1
Roy discloses: An electronic device comprising: 
a crossbar array comprising row lines, column lines, and memristors that each are connected between one of the row lines and one of the column lines ([Para 0052 and Fig 1] “Referring back to FIG. 1, resistive crossbar network (RCN) 100 can be used for, e.g…analog vectors that can be stored in the memristors 130 along individual columns of the RCN shown in FIG.1.” Examiner interprets Fig 1 being described as the crossbar array.);
row driver circuitry to apply a plurality of analog voltages to a first node ([Para 0052 and Fig 1] “When input voltages or currents are applied to one or more of the row electrodes 110, e.g… In order to compute the correlation between an input and the stored patterns, input Voltages Vi, (or currents Ii) corresponding to the input feature can be applied to the row electrodes 120.”) during a plurality of time periods, respectively, and, for each of the row lines, selectively connect the row line to the first node during one of the plurality of time periods based on a digital input vector ([Para 0122 and Fig 19] “Methods for programming one memristor 130 at a time without access transistors can also be used. In this example, row electrodes 1910 are connected to row switches 1910 and column electrodes 120 are connected to column switches 1920. As long as only one of the row switches 1910 and one of the column switches 1920 is closed at a time, only one memristor 130 will be programmed.”); and 
for each of the column lines, a column output circuit that includes: 
an integration capacitor ([Para 0123 and Fig 19] “using a compact switched capacitor digital to analog converter (DAC) 1940.”), 
a switch that is controlled by an integration control signal ([Para 0125 and Fig 22] “In various examples, components shown in FIGS. 10, 13 and 19 are used together. Specifically, an electronic comparison system according to this example includes controller 1386 or another controller configured to automatically receive an input vector and a plurality of test vectors.” Examiner interprets the switch disclosed in fig 19 as a component used along with controller 1386.), and 
wherein the integration control signal is to close the switch for a specified amount of time during each of the plurality of time periods ([Para 0098 and Fig 13] “In various aspects, a clock-driven pre-dis charge circuit is operated by the logic and controller.” [Para 0122 and Fig 19] “As long as only one of the row switches 1910 and one of the column switches 1920 is closed at a time, only one memristor 130 will be programmed.”); and 
analog-to-digital conversion circuitry to generate a digital output value for each of the column output circuits based on respective voltage differences stored in the integration capacitors of the column output circuits, wherein a first layer of a neural network comprises the digital output value for each of the column output circuits ([Para 0129, Fig 14, and Fig 22] “Input patterns of current or voltage are applied on the rows and the dot products of the input and each stored vector are received on the columns as currents or voltages. The resulting analog vector of currents or voltages can be digitized using a spin neuron and a SAR ADC.” Examiner interprets the ADC as the analog-to-digital converter and the comparison performed as a respective voltage difference (step 1430, 1435).).
	Roy does not explicitly disclose: current mirroring circuitry that is to, when the switch is closed, flow an integration current to or from an electrode of the integration capacitor whose magnitude mirrors a current flowing on the corresponding column line.
	However, Qureshi discloses in the same field of endeavor: current mirroring circuitry that is to, when the switch is closed, flow an integration current to or from an ([Page 2956] “The write circuit is based on an inverter switch… The limiting resistor, ‘Rlimit’ is used to vary the current in the current mirror transistors as shown in Fig. 7(a).” Examiner interprets the Fig 7a as disclosing a current mirroring circuitry.),  
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Roy with Qureshi. Doing so can provide current mirror transistors (Page 2956, Qureshi).

Regarding Claim 10
Roy discloses: An electronic device comprising: a crossbar array comprising row lines, first column lines, second column lines each corresponding to one of the first column lines, and memristors that each are connected between one of the row lines and one of the first column lines or one of the second column lines ([Para 0052 and Fig 1] “Referring back to FIG. 1, resistive crossbar network (RCN) 100 can be used for, e.g…analog vectors that can be stored in the memristors 130 along individual columns of the RCN shown in FIG.1.” Examiner interprets Fig 1 being described as the crossbar array.) row driver circuitry to apply a plurality of analog voltages to a first node ([Para 0052 and Fig 1] “When input voltages or currents are applied to one or more of the row electrodes 110, e.g… In order to compute the correlation between an input and the stored patterns, input Voltages Vi, (or currents Ii) corresponding to the input feature can be applied to the row electrodes 120.”) during a plurality of time periods, respectively, and, for each of the row lines, selectively ([Para 0122 and Fig 19] “Methods for programming one memristor 130 at a time without access transistors can also be used. In this example, row electrodes 1910 are connected to row switches 1910 and column electrodes 120 are connected to column switches 1920. As long as only one of the row switches 1910 and one of the column switches 1920 is closed at a time, only one memristor 130 will be programmed.”); for each of the first column lines, a column output circuit that includes: an integration capacitor ([Para 0123 and Fig 19] “using a compact switched capacitor digital to analog converter (DAC) 1940.”), at least one switch that is controlled by an integration signal ([Para 0125 and Fig 22] “In various examples, components shown in FIGS. 10, 13 and 19 are used together. Specifically, an electronic comparison system according to this example includes controller 1386 or another controller configured to automatically receive an input vector and a plurality of test vectors.”), 
wherein the integration signal is to close the at least one switch for a specified amount of time during each of the plurality of time periods ([Para 0098 and Fig 13] “In various aspects, a clock-driven pre-dis charge circuit is operated by the logic and controller.”); and analog-to-digital conversion circuitry to generate a digital output value for each of the column output circuits based on respective voltage differences stored in the integration capacitors of the column output circuits, wherein a first layer of a neural network comprises the digital output value for each of the column output circuits  ([Para 0129, Fig 14, and Fig 22] “Input patterns of current or voltage are applied on the rows and the dot products of the input and each stored vector are received on the columns as currents or voltages. The resulting analog vector of currents or voltages can be digitized using a spin neuron and a SAR ADC.” Examiner interprets the ADC as the analog-to-digital converter and the comparison performed as a respective voltage difference (step 1430, 1435).).
Roy does not explicitly disclose: first current mirroring circuitry that is to, when the at least one switch is closed, flow a first integration current to or from an electrode of the integration capacitor whose magnitude mirrors a current flowing on the first column line, and SMRH :4841-4840-6742.2-4-61CT-317698Application No.: 15/449,071Docket No.: 90327250 (61CT-317698)second current mirroring circuitry that is to, when the at least one switch is closed, flow a second integration current from or to the electrode whose magnitude mirrors a current flowing on the second column line that corresponds to the first column line, wherein the first current and the second current flow in opposite directions relative to the electrode;
However, Qureshi discloses in the same field of endeavor: first current mirroring circuitry that is to, when the at least one switch is closed, flow a first integration current to or from an electrode of the integration capacitor whose magnitude mirrors a current flowing on the first column line, and SMRH :4841-4840-6742.2-4-61CT-317698Application No.: 15/449,071Docket No.: 90327250(61CT-317698)second current mirroring circuitry that is to, when the at least one switch is closed, flow a second integration current from or to the electrode whose magnitude mirrors a current flowing on the second column line that corresponds to the first column line, wherein the first current and the second current flow in opposite directions relative to the electrode ([Page 2956] “The write circuit is based on an inverter switch… The limiting resistor, ‘Rlimit’ is used to vary the current in the current mirror transistors as shown in Fig. 7(a).” Examiner interprets the Fig 7a as disclosing a current mirroring circuitry and the crossbar array as disclosing a multiple write circuits (i.e. second current mirroring circuitry).). 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Roy with Qureshi. Doing so can provide current mirror transistors (Page 2956, Qureshi).

Regarding Claim 15
Roy discloses: A method of operating an artificial neural network that has a first layer comprising a crossbar array with row lines, column lines, and memristors that each are connected between one of the row lines and one of the column lines ([Para 0016-0024 and Fig 1 and Fig 22] “According to another aspect of the invention, there is provided A neural network system, comprising: a crossbar array having a plurality of row electrodes, a plurality of column electrodes, and a plurality of resistive memory elements, each memory element directly connected to one of the row electrodes and one of the column electrodes;”), the method comprising: for the first layer of the artificial neural network: applying a plurality of analog voltages to a first node  ([Para 0052 and Fig 1] “When input voltages or currents are applied to one or more of the row electrodes 110, e.g… In order to compute the correlation between an input and the stored patterns, input Voltages Vi, (or currents Ii) corresponding to the input feature can be applied to the row electrodes 120.”) during a plurality of time periods, respectively; for each of the row lines, selectively connecting the row line to the first node during one of the plurality of time periods based on a digital input vector ([Para 0122 and Fig 19] “Methods for programming one memristor 130 at a time without access transistors can also be used. In this example, row electrodes 1910 are connected to row switches 1910 and column electrodes 120 are connected to column switches 1920. As long as only one of the row switches 1910 and one of the column switches 1920 is closed at a time, only one memristor 130 will be programmed.”); for each of the column lines, closing at least one switch corresponding to the column line for a specified amount of time during each of the plurality of time periods ([Para 0122 and Fig 19] “Methods for programming one memristor 130 at a time without access transistors can also be used. In this example, row electrodes 1910 are connected to row switches 1910 and column electrodes 120 are connected to column switches 1920. As long as only one of the row switches 1910 and one of the column switches 1920 is closed at a time, only one memristor 130 will be programmed.”), 
generating an output vector for the first layer based on the respective voltage differences that are stored in the integration capacitors of the column lines after an end of the plurality of time periods ([Para 0129, Fig 14, and Fig 22] “Input patterns of current or voltage are applied on the rows and the dot products of the input and each stored vector are received on the columns as currents or voltages. The resulting analog vector of currents or voltages can be digitized using a spin neuron and a SAR ADC.” Examiner interprets the comparison performed as a respective voltage difference (step 1430, 1435).).; 
and for a second layer of the artificial neural network: receive the output vector from the first layer as input to the second layer of the artificial neural network, wherein the second layer in a different configuration than the first layer ([Para 0137-0140] “In this way, processor 2286 can conduct neural network training as described above, but using analog outputs rather than digital. Processor 2286 can also use a combination of analog and digital outputs in neural-network training… Processor 2386 and related components can, e.g., carry out processes for comparing digital or analog values, digitizing analog values, comparing patterns to templates, or training or operating neural networks.”).
Roy does not explicitly disclose: while the at least one switch is closed, causing an integration current to flow to or from an integration capacitor corresponding to the column line whose magnitude mirrors a current flowing on the column line;
However, Qureshi discloses in the same field of endeavor: the at least one switch is closed, causing an integration current to flow to or from an integration capacitor corresponding to the column line whose magnitude mirrors a current flowing on the column line ([Page 2956] “The write circuit is based on an inverter switch… The limiting resistor, ‘Rlimit’ is used to vary the current in the current mirror transistors as shown in Fig. 7(a).” Examiner interprets the Fig 7a as disclosing a current mirroring circuitry.); 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Roy with Qureshi. Doing so can provide current mirror transistors (Page 2956, Qureshi).

Regarding Claim 2
Roy in view of Qureshi discloses: The electronic device of claim 1, wherein, for each of the column output circuits, an output signal thereof is based on a voltage (Qureshi: [Page 2956, Section B, and Fig 6]).

Regarding Claim 3
Roy in view of Qureshi discloses: The electronic device of claim 1, wherein the digital output value for each of the column output circuits is generated after an end of the plurality of time periods ([Para 0129, Fig 14, and Fig 22] “Input patterns of current or voltage are applied on the rows and the dot products of the input and each stored vector are received on the columns as currents or voltages. The resulting analog vector of currents or voltages can be digitized using a spin neuron and a SAR ADC.” (Qureshi: [Page 2956 and Fig 6]).

Regarding Claim 11
(Claim 11 is an electronic device claim that corresponds to electronic device Claim 2 and is rejected on the same ground)

Regarding Claim 12
(Claim 12 is an electronic device claim that corresponds to electronic device Claim 3 and is rejected on the same ground)

Claim 4, 6, 8-9, 13-14, and 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 20150347896, hereinafter "Roy") in view of Qureshi et al.("CMOS Interface Circuits for Reading and Writing Memristor Crossbar Array", .

Regarding Claim 4
Roy in view of Qureshi discloses: The electronic device of claim 3, 
Roy in view of Qureshi does not explicitly disclose: further comprising: a sample-and-hold circuit for each of the column output circuits, each of the sample- and-hold circuits being connected to the integration capacitor of the corresponding column output circuit to sample a voltage of an electrode of the integration capacitor after the end of the plurality of time periods and feed the sampled voltage to the analog-to-digital conversion circuitry.
However, Muralimanohar discloses in the same field of endeavor: further comprising: a sample-and-hold circuit for each of the column output circuits, each of the sample- and-hold circuits being connected to the integration capacitor of the corresponding column output circuit to sample a voltage of an electrode of the integration capacitor after the end of the plurality of time periods and feed the sampled voltage to the analog-to-digital conversion circuitry ([Para 0014 and Fig 1 (110)], Muralimanohar discloses the sample-and-hold circuits “Each bitline 102 is coupled to one of the sample-and-hold circuits 110 , which receives the bitline current and feeds it to the shared ADC 112.”).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Roy with Qureshi and Muralimanohar. Doing so integrate sample-and-hold circuits (Para 0011, Muralimanohar).

Regarding Claim 6
Roy in view of Qureshi and Muralimanohar discloses: The electronic device of claim 1, further comprising: analog buffer circuitry to output an analog output value for each of the column output circuits based on respective voltage differences stored in the integration capacitors of the column output circuits after an end of the plurality of time periods ([Para 0014] Muralimanohar, “Each bitline 102 is coupled to one of the sample-and-hold circuits 110, which receives the bitline current and feeds it to the shared ADC 112.” Examiner interprets the column output as an analog output and the sample and hold circuit as an analog buffer.).

Regarding Claim 8
Roy in view of Qureshi and Muralimanohar discloses: The electronic device of claim 1, wherein the crossbar array and the row driver circuitry alsothe first layer of the neural network, with each of the column lines corresponding to an individual neuron of the neural network ([Para 0013], Muralimanohar “The input voltages are applied to all the rows. The currents emerging from each bitline 102 can therefore represent the outputs of neurons in multiple CNN output filters, where each neuron is fed the same inputs, but each neuron has a different set of synaptic weights (encoded as the conductances of cells 106 in that column).” Examiner interprets the crossbar array as being corresponding to a layer of the artificial neural network (i.e. CNN) and the columns lines corresponding to an individual neuron (i.e. cell 106)).

 Regarding Claim 9
Roy in view of Qureshi and Muralimanohar discloses: The electronic device of claim 1, wherein the row driver circuitry includes: a digital-to-analog converter to apply the plurality of analog voltages to the first node by applying a ramp voltage signal whose voltage changes each of the plurality of time periods to the first node ([Para 0011], Muralimanohar “Digital input values are provided to DACs 108, which convert the digital input values to corresponding analog voltage levels, which are output on word lines 104”), and a switching circuit for each of the row lines, where each of the switching circuits stores a digital value from the digital input vector and connects the first node to the corresponding row line during one of the plurality of time periods that corresponds to the stored digital value ([Page 2955], Qureshi “When the chip mode is set to write, the architecture allows a single bit write operation at a time. Word decoders along with bit line decoders are used to select 1 of the 256 bits in the 16x16 crossbar array.” Examiner interprets the write operation occurring during a plurality of time periods and each row lines selectively connect the row line to the first node during one of the plurality of time periods based on a digital input vector (i.e. bit write operation)).

Regarding Claim 13
(Claim 13 is an electronic device claim that corresponds to electronic device Claim 6 and is rejected on the same ground)

Regarding Claim 14
Roy in view of Qureshi and Muralimanohar discloses: The electronic device of claim 8, wherein the crossbar array and the row driver circuitry alsothe first layer of the  neural network, with each neuron SMRH :4841-4840-6742.2-5-61CT-317698Application No.: 15/449,071Docket No.: 90327250 (61CT-317698)of the first layer being associated with one of the first column lines and its corresponding second column line, the electronic device sets a positive weight for a first given input of a given neuron by adjusting a resistance conductance of one of the memristors that is connected to the associated first column line, and the electronic device sets a negative weight for a second given input of the given neuron by adjusting a conductance of one of the memristors that is connected to the associated second column line ([Para 0011-0013], Muralimanohar “The conductances of these cells 106 are G 1, G2, Gn, which are the inverses of their resistances. If voltages 1 V2,..., Vn are respectively applied to each of the wordlines 104, cell i passes current Vi/Ri, or Vi*Gi into the bitline 102, based on Kirchoffs Law” Examiner interprets the conductance of the cells as calculating the weight of a neuron according to a resistance conductance of one of the memristors (i.e. Kirchoffs Law) that is connected to the associated column line.).

Regarding Claim 16
Roy in view of Qureshi and Muralimanohar discloses: The method of claim 15, wherein, for each of the column lines, causing the integration current to flow to or from the integration capacitor of the column line includes applying a first voltage to a mirror circuit while the at least one switch corresponding to the column line is closed, the mirror circuit being connected to the column line and to the at least one switch of the ([Page 2956 Section B-C], Qureshi “The write circuit is based on an inverter switch. The inverter is a current starved inverter for both sinking and sourcing current from a single memristor bit. The limiting resistor, ‘Rlimit’ is used to vary the current in the current mirror transistors as shown in Fig. 7(a).” Examiner interprets the supply voltage shown in Fig 7(a) as a applying a voltage to a mirror circuit and the transistors describes in the figure as the switch.).

Regarding Claim 17
Roy in view of Qureshi and Muralimanohar discloses: The method of claim 15, wherein the crossbar array further includes second column lines that each correspond to one of the column lines and second memristors that each are connected between one of the row lines and one of the second column lines, and-further comprising, for each of the column lines: while the at least one switch of the column line is closed, causing a second integration current to flow to or from the integration capacitor of the column line whose magnitude mirrors a current flowing on the one of the second column lines that corresponds to the column line, where the first integration current and the second integration current flow in opposite directions relative to the integration capacitor of the column line ([Page 2956 Section B-C], Qureshi “The write circuit is based on an inverter switch. The inverter is a current starved inverter for both sinking and sourcing current from a single memristor bit. The limiting resistor, ‘Rlimit’ is used to vary the current in the current mirror transistors as shown in Fig. 7(a).”).

Regarding Claim 18
([Para 0011-0013], Muralimanohar “The conductances of these cells 106 are G 1, G2, Gn, which are the inverses of their resistances. If voltages 1 V2,..., Vn are respectively applied to each of the wordlines 104, cell i passes current Vi/Ri, or Vi*Gi into the bitline 102, based on Kirchoffs Law” Examiner interprets the conductance of the cells as calculating the weight of a neuron according to a resistance conductance of one of the memristors (i.e. Kirchoffs Law) that is connected to the associated column line.).

Regarding Claim 19
Roy in view of Qureshi and Muralimanohar discloses: The method of claim 17, wherein each neuron of the first layer is associated with one of the column lines and a corresponding one of the second column lines, and 9032725036the method further comprises: setting a positive weight for a first given input of a given neuron by adjusting a conductance of one of the memristors that is connected to the associated column line, and setting a negative weight for a second given input of the given neuron by adjusting a conductance of one of the memristors that is connected to the associated second ([Para 0011-0013], Muralimanohar “The conductances of these cells 106 are G 1, G2, Gn, which are the inverses of their resistances. If voltages 1 V2,..., Vn are respectively applied to each of the wordlines 104, cell i passes current Vi/Ri, or Vi*Gi into the bitline 102, based on Kirchoffs Law” Examiner interprets the conductance of the cells as calculating the weight of a neuron according to a resistance conductance of one of the memristors (i.e. Kirchoffs Law) that is connected to the associated column line.).

Regarding Claim 20
Roy in view of Qureshi and Muralimanohar discloses: The method of claim 15, wherein the output vector for the first layer is an analog output vector, and generating the output vector for the first layer includes feeding signals based on the respective voltage differences stored in the integration capacitors of the column lines after the end of the plurality of time periods to analog buffer circuitry ([Para 0014] Muralimanohar, “Each bitline 102 is coupled to one of the sample-and-hold circuits 110, which receives the bitline current and feeds it to the shared ADC 112.” Examiner interprets the column output as an analog output and the sample and hold circuit as an analog buffer.).

Allowable Subject Matter
	Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121